Carlisle, J.
Where, on the date set for the hearing on a motion for new trial in a criminal case, the solicitor makes a motion that the motion for new trial be dismissed on the grounds that he has not been served with the rule nisi contained therein, and has not waived or acknowledged service of the same, and such service, waiver, or acknowledgment does not appear in the record, and the allegations of the solicitor’s motion to dismiss are not disputed by counsel for the defendant, the trial court did not err in dismissing the motion for new trial. Smedley v. Williams, 112 Ga. 114 (37 S. E. 111); McMullen v. Citizens Bank, 123 Ga. 400 (51 S. E. 342); Tyler v. Arnett, 13 Ga. App. 595 (79 S. E. 482).

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.